IN THE COURT OF APPEALS OF THE STATE OF MISSISSIPPI

                                NO. 2014-CP-01550-COA

GERRY D. JACKSON A/K/A DONELL                                                APPELLANT
JACKSON A/K/A GERRY DONELL JACKSON
A/K/A GERRY DONNELL JACKSON

v.

STATE OF MISSISSIPPI                                                           APPELLEE


DATE OF JUDGMENT:                          10/08/2014
TRIAL JUDGE:                               HON. FORREST A. JOHNSON JR.
COURT FROM WHICH APPEALED:                 AMITE COUNTY CIRCUIT COURT
ATTORNEY FOR APPELLANT:                    GERRY D. JACKSON (PRO SE)
ATTORNEY FOR APPELLEE:                     OFFICE OF THE ATTORNEY GENERAL
                                           BY: BILLY L. GORE
NATURE OF THE CASE:                        CIVIL - POSTCONVICTION RELIEF
TRIAL COURT DISPOSITION:                   DENIED MOTION FOR POSTCONVICTION
                                           RELIEF
DISPOSITION:                               AFFIRMED - 11/17/2015
MOTION FOR REHEARING FILED:
MANDATE ISSUED:

       BEFORE LEE, C.J., CARLTON AND FAIR, JJ.

       LEE, C.J., FOR THE COURT:

¶1.    On September 19, 2013, Gerry D. Jackson pleaded guilty to one count of possession

of cocaine.1 Jackson was sentenced as a habitual offender to eight years in the custody of the

Mississippi Department of Corrections. Jackson timely filed a motion for postconviction



       1
        Jackson had been indicted for Count I, sale of a controlled substance in an amount
more than one-tenth of a gram but less than two grams, and Count II, sale of a controlled
substance in an amount less than one-tenth of a gram. The day of trial, Jackson agreed to
plead guilty to possession of cocaine as a lesser offense to Count I. Count II was retired.
relief (PCR), which the trial court denied.

¶2.    Jackson now appeals, asserting the following issues: (1) illegal sentence; (2) defective

indictment; and (3) ineffective assistance of counsel. Finding no error, we affirm.

                                  STANDARD OF REVIEW

¶3.    When reviewing a trial court’s denial or dismissal of a PCR motion, we will only

disturb the trial court’s decision if it is clearly erroneous; however, we review the trial court’s

legal conclusions under a de novo standard of review. Hughes v. State, 106 So. 3d 836, 838

(¶4) (Miss. Ct. App. 2012).

                                         DISCUSSION

       I.      Illegal Sentence

       II.     Defective Indictment

¶4.    Jackson’s first two issues concern whether he was properly sentenced as a habitual

offender. Jackson argues there was no evidence of his prior crimes. The indictment lists

Jackson’s two prior convictions – a 1992 conviction for sale of a controlled substance, and

a 2005 conviction for uttering a forgery – and cites to Mississippi Code Annotated section

99-19-81 (Rev. 2015).

¶5.    We first note that Jackson failed to object to his habitual-offender status at sentencing;

thus, this issue is procedurally barred. See Grayer v. State, 120 So. 3d 964, 968 (¶14) (Miss.

2013). Regardless of the bar, Jackson entered a plea of guilty, which operates to waive all

nonjurisdictional rights or defects, including proving each element of the offense beyond a

reasonable doubt. Easley v. State, 60 So. 3d 812, 816 (¶15) (Miss. Ct. App. 2011).



                                                2
Furthermore, during his plea colloquy, Jackson admitted to having two prior convictions.

He also signed two documents regarding his guilty plea that stated he would be sentenced as

a habitual offender. We find Jackson was properly sentenced as a habitual offender. This

issue is without merit.

       III.   Ineffective Assistance of Counsel

¶6.    In his final issue on appeal, Jackson contends his trial counsel was ineffective by

allowing him to be sentenced as a habitual offender. In order to succeed on a claim of

ineffective assistance of counsel, Jackson must prove that his trial counsel’s performance was

deficient and that the deficient performance prejudiced his defense.            Strickland v.

Washington, 466 U.S. 668, 687 (1984). “In the context of guilty pleas, this means the

defendant must show that, were it not for counsel’s errors, he would not have pleaded guilty

and would have insisted on going to trial.” Burrough v. State, 9 So. 3d 368, 375 (¶22) (Miss.

2009) (citation omitted). When a defendant pleads guilty, he “must show unprofessional

errors of substantial gravity.” Cole v. State, 918 So. 2d 890, 894 (¶10) (Miss. Ct. App. 2006).

The defendant must show his counsel’s conduct “proximately resulted in his guilty plea, and

[that] but for counsel’s errors, he would not have entered the plea.” Id.

¶7.    Other than bare assertions, Jackson has failed to prove his trial counsel was

ineffective. Having found Jackson was properly sentenced as a habitual offender, we find

this issue is without merit.

¶8.  THE JUDGMENT OF THE AMITE COUNTY CIRCUIT COURT DENYING
THE MOTION FOR POSTCONVICTION RELIEF IS AFFIRMED. ALL COSTS OF
THIS APPEAL ARE ASSESSED TO AMITE COUNTY.



                                              3
     IRVING AND GRIFFIS, P.JJ., BARNES, ISHEE, CARLTON, MAXWELL,
FAIR, JAMES AND WILSON, JJ., CONCUR.




                               4